                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   6       MARKETING, SALES PRACTICES, AND
                                           PRODUCTS LIABILITY LITIGATION
                                           _____________________________________/             ORDER GRANTING MOTION TO
                                   7
                                                                                              REMAND
                                   8       This Order Relates To:
                                           MDL Dkt. No. 3631
                                   9
                                           ____________________________________/
                                  10

                                  11            Around 575,000 people who owned or leased a Volkswagen, Audi, or Porsche “clean

                                  12   diesel” car previously agreed to participate in one of two Court-approved class action settlements
Northern District of California
 United States District Court




                                  13   with these car makers. Rather than participate in those settlements, approximately 4,000 people

                                  14   instead chose to opt out of them. Some of these opt outs filed their own cases against the car

                                  15   makers in state court, and many of those cases were later removed to federal court by the

                                  16   defendants and transferred to this Court as part of the above-captioned MDL.

                                  17            Whether there was a basis for removal has been contested, and more than 60 motions to

                                  18   remand, covering several hundred opt-out cases, were filed in this Court. This Order addresses

                                  19   one of those motions, ECF No. 3631. The ECF No. 3631 motion covers 184 separate cases, each

                                  20   of which was originally filed in California state court against Volkswagen Group of America, Inc.

                                  21   (“VWGoA”) and a California-based dealership.1 VWGoA and the dealership defendants removed

                                  22   the cases to federal court on the basis of federal-question jurisdiction, and Plaintiffs, in their

                                  23   motion to remand, have argued that jurisdiction is lacking.

                                  24            The ECF No. 3631 cases include only state-law claims. As a result, to give rise to federal-

                                  25   question jurisdiction, one or more of those claims must necessarily raise a substantial and disputed

                                  26
                                  27   1
                                         The motion purports to cover a 185th case, Medrano v. Volkswagen Group of America, Inc., but
                                  28   that case is not part of the MDL. (See MDL Dkt. No. 3631-1 ¶ 105 (listing the Medrano
                                       individual case number, which is not a case number that is associated with this MDL).)
                                   1   federal issue that can be resolved in federal court without disrupting the balance between federal

                                   2   and state courts struck by Congress. See Grable & Sons Metal Prods., Inc. v. Darue Eng’g &

                                   3   Mfg., 545 U.S. 308, 313-14 (2005). The ECF No. 3631 cases do not meet this standard. While it

                                   4   is possible that a federal issue will arise in the cases, one very well may not. That is not sufficient

                                   5   to support federal-question jurisdiction, and the Court therefore GRANTS the motion to remand.

                                   6                                           I. BACKGROUND2

                                   7           Diesel engines, while generally more fuel efficient than gasoline engines, have historically

                                   8   been known to emit greater quantities of air pollutants, including nitrogen oxides (“NOx”). This

                                   9   fact has limited their use in the United States. Yet in the mid-2000s, after significant research and

                                  10   development, Volkswagen, which is also affiliated with Audi and Porsche, claimed to have solved

                                  11   diesel’s pollution problem. (See, e.g., Worring Compl. ¶¶ 15-17, 20-21, Case No. 3:17-cv-0878,

                                  12   Dkt. No. 1-2; Sanwick Compl. ¶ 3, Case No. 3:17-cv-3032, Dkt. No. 1-2.) Volkswagen advertised
Northern District of California
 United States District Court




                                  13   that its TDI diesel-engine cars, which it first released in 2009, were powered by a cutting-edge

                                  14   engine that could provide exceptional power, performance, and fuel efficiency, while reducing

                                  15   NOx emissions by 95 percent as compared to other models. (See, e.g., Worring Compl. ¶¶ 41-61.)

                                  16   The company also represented that the cars met the “the strictest EPA [emission] standards in the

                                  17   U.S.” (E.g., id. ¶ 55.)

                                  18           The claims were false. Behind the scenes, Volkswagen had determined that, given budget

                                  19   and engineering constraints, it could not mass produce affordable low-emission, high performance

                                  20   diesel-engine cars. (See, e.g., id. ¶ 19.) But rather than abandon or delay its plans, the company

                                  21   decided to develop and install a “defeat device” in its cars to evade emissions testing. During

                                  22   testing, the device made the company’s TDI diesel-engine cars appear to be compliant with

                                  23   governing emission standards. But when the cars were on the road, the device deactivated or

                                  24   significantly reduced the effectiveness of emission controls, causing the cars to emit NOx at up to

                                  25   40 times the legal limits. (See, e.g., id. ¶¶ 30-40.)

                                  26
                                  27
                                       2
                                  28     The general factual allegations in the ECF No. 3631 cases are the same. A summary of those
                                       allegations follows.
                                                                                        2
                                   1          Volkswagen successfully evaded emissions testing for half a decade. But in September

                                   2   2015, in response to increasingly demanding federal and state investigations, the company

                                   3   admitted that it had equipped its TDI diesel-engine cars with emissions-cheating software. (See,

                                   4   e.g., id. ¶¶ 66-72.) The company also admitted that it had installed the same or similar software in

                                   5   11 million diesel cars worldwide. (E.g., id. ¶ 76.)

                                   6          Each of the ECF No. 3631 cases was filed by either an individual or a couple who bought

                                   7   or leased a Volkswagen or Audi TDI diesel-engine car. They allege that they purchased the cars at

                                   8   California-based dealerships, and that prior to doing so, they relied on VWGoA’s representations

                                   9   that the cars had “low emission[s],” and were “clean,” “green,” “good for the environment,” and

                                  10   “fuel efficient.” (E.g., id. ¶¶ 13, 78-79, 87.) Had they known about the cars’ actual emissions and

                                  11   use of a defeat device, Plaintiffs contend that they would not have purchased the cars or would

                                  12   have paid less to do so. (See, e.g., id. ¶¶ 79, 111.)
Northern District of California
 United States District Court




                                  13          The ECF No. 3631 complaints only include state-law claims. Each complaint includes an

                                  14   implied warranty claim, under California’s Song-Beverly Act, and one or more fraud claims. (See,

                                  15   e.g., Fisher Compl., Case No. 3:17-cv-1543, Dkt. No. 1-2.) Nearly all of the complaints also

                                  16   include a claim for violation of California’s Consumers Legal Remedies Act (“CLRA”). (See,

                                  17   e.g., Ebner Compl., Case No. 3:17-cv-0888, Dkt. No. 1-3.) A few complaints also include other

                                  18   state-law claims. (See, e.g., Atkinson Compl., Case No. 3:16-cv-6416, Dkt. No. 1-2 (raising

                                  19   claims for breach of contract and for violation of California’s Unfair Competition Law (“UCL”),

                                  20   in addition to fraud, warranty, and CLRA claims).) Among other forms of relief, Plaintiffs seek

                                  21   actual and punitive damages, rescission and restitution, and attorneys’ fees. (See, e.g., Bertagnolli

                                  22   Compl., Prayer for Relief, Case No. 3:17-cv-1277, Dkt. No. 1-2.)

                                  23          VWGoA and the California-based dealership defendants removed Plaintiffs’ cases to

                                  24   federal court on the basis of federal-question jurisdiction. (See, e.g., Imhoff Notice of Removal,

                                  25   Case No. 3:17-cv-1064, Dkt. No. 1.) Plaintiffs responded by filing the ECF No. 3631 motion to

                                  26   remand. VWGoA, but not the dealership defendants, has opposed the motion. (See MDL Dkt.

                                  27   No. 4232.)

                                  28
                                                                                          3
                                   1                             II. FEDERAL-QUESTION JURISDICTION

                                   2          A case filed in state court may be removed by the defendant to federal court if there is

                                   3   federal subject-matter jurisdiction. See 28 U.S.C. § 1441(a); Moore-Thomas v. Alaska Airlines,

                                   4   Inc., 553 F.3d 1241, 1243 (9th Cir. 2009). One form of federal subject-matter jurisdiction, and the

                                   5   only form that has been raised here, is federal-question jurisdiction. To be present, one or more

                                   6   claims in the action must “aris[e] under” federal law. 28 U.S.C. § 1331.

                                   7          Claims “arise under” federal law in two scenarios. The first is when “federal law creates

                                   8   the cause of action asserted.” Merrill Lynch, Pierce, Fenner & Smith Inc. v. Manning, 136 S. Ct.

                                   9   1562, 1569 (2016). The second is when the cause of action asserted was created by state law, but

                                  10   the cause (1) necessarily raises a federal issue that is (2) actually disputed and (3) substantial, and

                                  11   that (4) may be considered by a federal court without disrupting the balance between federal and

                                  12   state courts struck by Congress. See id. at 1570 (citing Grable, 545 U.S. at 314; Gunn v. Minton,
Northern District of California
 United States District Court




                                  13   133 S. Ct. 1059, 1064-65 (2013)).

                                  14          Only a “special and small category of cases” fit this second scenario. Empire Healthchoice

                                  15   Assur., Inc. v. McVeigh, 547 U.S. 677, 699 (2006). VWGoA asserts that the ECF No. 3631 cases

                                  16   do. Specifically, VWGoA contends that the ECF No. 3631 cases each include one or more claims

                                  17   that will require the Court to address the following three federal issues: (1) whether the emissions-

                                  18   cheating software that Volkswagen installed in the affected cars constituted a “defeat device,” as

                                  19   that term is defined by federal regulations; (2) whether the affected cars were “street legal” at the

                                  20   time of sale; and (3) whether EPA will require Plaintiffs, pursuant to federal law, to have the

                                  21   affected cars repaired. Each of these issues is considered below.

                                  22   A.     The “Defeat Device” Issue

                                  23          Each of the ECF No. 3631 complaints includes a fraud claim that is based on a

                                  24   misrepresentation theory. To prevail on these claims, Plaintiffs will need to prove, among other

                                  25   things, that VWGoA knowingly made one or more misrepresentations to them about the affected

                                  26   cars, and that they relied on those misrepresentations. See Engalla v. Permanente Med. Grp., Inc.,

                                  27   938 P.2d 903, 917 (Cal. 1997).

                                  28
                                                                                          4
                                   1          As VWGoA reads the complaints, the principal misrepresentation alleged is that VWGoA

                                   2   told Plaintiffs that the affected cars met federal emission standards when, in fact, the cars each

                                   3   contained a “defeat device.” VWGoA notes that a “defeat device” is a term that is defined by

                                   4   federal regulations. See 40 C.F.R. § 86.1803–01 (“Defeat device means an auxiliary emission

                                   5   control device (AECD) that reduces the effectiveness of the emission control system under

                                   6   conditions which may reasonably be expected to be encountered in normal vehicle operation and

                                   7   use . . . .”). And VWGoA argues that this definition will need to be considered to determine

                                   8   whether the alleged representations were false.

                                   9          There are two interrelated problems with VWGoA’s argument. First, to the extent that

                                  10   there is a principal misrepresentation alleged in the complaints, it is not that the cars met federal

                                  11   emission standards. Plaintiffs allege that in purchasing the cars they relied on representations that

                                  12   the cars had “low emission[s],” and were “clean,” “green,” “good for the environment,” and “fuel
Northern District of California
 United States District Court




                                  13   efficient.” (E.g., Worring Compl. ¶¶ 13, 78-79, 87.) They do not allege that they saw and relied

                                  14   on representations that the cars complied with federal emission standards. Allegations of the latter

                                  15   sort do appear in the complaints, but only in a section that details VWGoA’s national media

                                  16   campaign. (See, e.g., id. ¶ 55 (alleging that in a 2012 brochure, VWGoA stated that its TDI cars

                                  17   met “the strictest EPA standards in the U.S.”).) No allegations directly link Plaintiffs to these

                                  18   representations.

                                  19          Second, even if Plaintiffs did allege that they personally had relied on representations

                                  20   about the cars’ compliance with federal emission standards, their claims still would not necessarily

                                  21   raise a federal issue. That is because there are alternative misrepresentations that underlie

                                  22   Plaintiffs’ claims. As just noted above, VWGoA allegedly misrepresented that the cars had “low

                                  23   emission[s],” and were “clean,” “green,” “good for the environment,” and “fuel efficient.” (E.g.,

                                  24   Worring Compl. ¶¶ 13, 78-79, 87.) To prove that these representations were false or misleading,

                                  25   Plaintiffs could offer evidence supporting that the cars’ actual emissions and fuel-usage levels

                                  26   were above industry averages and that the emissions were damaging to the environment. They

                                  27   would not need to prove that the cars didn’t comply with federal emission laws.

                                  28
                                                                                          5
                                   1          The Ninth Circuit reached a similar conclusion in Nevada v. Bank of America Corp., 672

                                   2   F.3d 661 (9th Cir. 2012). There, Nevada alleged that Bank of America violated the State’s

                                   3   Deceptive Trade Practices Act when it made misrepresentations to Nevada consumers about its

                                   4   home mortgage modification and foreclosure policies. See id. at 664. Some of the alleged

                                   5   misrepresentations arguably raised federal issues (e.g., misrepresentations about whether

                                   6   consumers qualified for benefits under the Home Affordable Mortgage Program, 12 U.S.C.

                                   7   § 5219a), while others did not (e.g., misrepresentations about the amount of time it would take to

                                   8   process loan modifications). See id. at 665. Under these circumstances, the Ninth Circuit held

                                   9   that Nevada’s case did not give rise to federal-question jurisdiction. The Court explained: “When

                                  10   a claim can be supported by alternative and independent theories—one of which is a state law

                                  11   theory and one of which is a federal law theory—federal question jurisdiction does not attach

                                  12   because federal law is not a necessary element of the claim.” Id. at 675 (quoting Rains v.
Northern District of California
 United States District Court




                                  13   Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996)).

                                  14          The same result follows here. Alternative and independent theories underly Plaintiffs’

                                  15   fraud claims, and at least some of those theories can be proven without needing to interpret federal

                                  16   law. In these circumstances, federal-question jurisdiction “does not attach because federal law is

                                  17   not a necessary element of the claim.” Id.3

                                  18   B.     The “Street Legal” Issue

                                  19          In the section of their complaints that details VWGoA’s national media campaign,

                                  20   Plaintiffs allege that VWGoA marketed and sold the affected cars “without ever disclosing to

                                  21   consumers that they were unlawful to sell or drive due to their high levels of NOx emissions.”

                                  22   (E.g., Worring Compl. ¶ 42 (emphasis added).) Pointing to the allegation that the cars were

                                  23   “unlawful to . . . drive,” VWGoA argues that Plaintiffs have raised a disputed federal issue, since

                                  24

                                  25

                                  26   3
                                         Having determined that federal law is not a necessary element of Plaintiffs’ fraud claims because
                                  27   the claims are based in part on misrepresentations that have nothing to do with federal law, the
                                       Court will not separately consider Plaintiffs’ argument that a federal issue will not arise because
                                  28   they bought the cars at issue in California, which has its own emission standards. (See Reply,
                                       MDL Dkt. No. 4474 at 7 n.1.)
                                                                                         6
                                   1   VWGoA contests the allegation and since the Clean Air Act and federal regulations largely govern

                                   2   when cars can be legally driven in the United States.

                                   3           VWGoA has given the “unlawful to drive” allegation, or as VWGoA refers to it, the “street

                                   4   legal” issue, outsized importance. Plaintiffs, as “masters of the complaint,” may choose how to

                                   5   frame their claims. Caterpillar Inc. v. Williams, 482 U.S. 386, 395 (1987). And they have done

                                   6   so here in a way where none of their claims turns on whether the cars were street legal.

                                   7           Plaintiffs’ fraud and CLRA claims are based on allegations that VWGoA misrepresented

                                   8   its cars’ environmental and performance characteristics and concealed its use of emissions-

                                   9   cheating software. (See, e.g., Worring Compl. ¶¶ 99-100, 106-08, 123.) These claims are not

                                  10   based on allegations that the cars were illegal to drive. The Song-Beverly, UCL, and breach of

                                  11   contract claims are similar. They are based on allegations that VWGoA’s cars did not operate as

                                  12   promised because they were equipped with emissions-cheating software, not on allegations that
Northern District of California
 United States District Court




                                  13   the cars were illegal to drive. (See, e.g., id. ¶¶ 141-43; Atkinson Compl. ¶¶ 27, 57.)

                                  14           VWGoA does not dispute that Plaintiffs’ claims do not turn on whether the cars were legal

                                  15   to drive. But it asserts that the issue will arise at the damages phase. At that time, VWGoA

                                  16   forecasts that Plaintiffs will argue that the cars were essentially worthless—and that compensatory

                                  17   damages should be equal to the full amount that Plaintiffs paid to buy the cars—because the cars

                                  18   were not “street legal.”

                                  19           Plaintiffs have not directly put forward this theory of recovery in their complaints. Could

                                  20   it arise anyway given the passing allegation that the cars were illegal to drive? Possibly. Will it

                                  21   necessarily arise? No. Assuming Plaintiffs prevail on the merits of their claims, the damages

                                  22   phase could proceed in a variety of ways. That one of those ways might raise a federal issue is not

                                  23   good enough to support jurisdiction under § 1331.

                                  24           Compare Grable. It was not simply possible that a federal issue would arise there; the

                                  25   plaintiff’s case entirely depended on it. The plaintiff’s property was seized by the IRS and resold.

                                  26   In a quiet title action against the purchaser, the plaintiff argued that it still held title to the property

                                  27   because the IRS had not followed the Internal Revenue Code’s notice rules before seizing it. See

                                  28   545 U.S. at 310-11. In holding that the quiet title action gave rise to federal-question jurisdiction,
                                                                                            7
                                   1   the Supreme Court explained that “the meaning of the federal statute [was] . . . an essential

                                   2   element of [the] quiet title claim,” and indeed it “appear[ed] to be the only legal or factual issue

                                   3   contested in the case.” Id. at 315.

                                   4          A case that VWGoA has cited, Burda v. M. Ecker Co., 954 F.2d 434 (7th Cir. 1992), is

                                   5   similar. The plaintiff there filed an application for judgment, under state law, asserting that his

                                   6   employer had improperly withheld a portion of a worker’s compensation settlement that he and the

                                   7   employer had agreed to. The money at issue was withheld for federal tax purposes, and the

                                   8   success of the plaintiff’s case depended entirely on whether the withholding was required by the

                                   9   Internal Revenue Code. Under those circumstances, the Seventh Circuit held that there was

                                  10   federal-question jurisdiction. See id. at 436-38.

                                  11          The “street legal” federal issue in the ECF No. 3631 cases is not analogous to the federal

                                  12   issues that were raised in Grable and Burda. Unlike the federal issues in those cases, which
Northern District of California
 United States District Court




                                  13   needed to be resolved before any recovery could be had, Plaintiffs may prevail and recover

                                  14   damages from VWGoA without ever proving that the cars at issue were illegal to drive as a matter

                                  15   of federal law. Because the “street legal” federal issue will not necessarily arise, it does not

                                  16   support jurisdiction under § 1331.

                                  17   C.     The Mandatory Repair Issue

                                  18          VWGoA lastly argues that there are allegations in the ECF No. 3631 complaints which

                                  19   suggest that EPA will require Plaintiffs to have their cars modified (to comply with federal

                                  20   emission requirements), and that these modifications will substantially degrade the performance of

                                  21   the cars. VWGoA contends that these allegations raise a federal issue; namely, whether Plaintiffs

                                  22   “must accede to federally approved remedial measures in order to operate, resell, or trade in” the

                                  23   cars, and whether those remedial measures will reduce the value of the cars. (Opp’n, MDL Dkt.

                                  24   No. 4232 at 66.)

                                  25          The Court could not locate the allegations cited by VWGoA. VWGoA, in its opposition,

                                  26   has cited to a paragraph in one of the ECF No. 3631 complaints as an example (see id. at 65

                                  27   (citing Cardenas Compl. ¶ 16, No. 3:17-cv-2414, Dkt. No. 1-2)), but the cited paragraph does not

                                  28
                                                                                           8
                                   1   mention EPA or any mandatory repairs. Nor does any other paragraph in the example complaint

                                   2   mention mandatory repairs that will reduce the value of the cars.

                                   3          In any event, even if the complaints did include the mandatory repair allegations, those

                                   4   allegations would not support federal-question jurisdiction. Like the “street legal” issue, the

                                   5   mandatory repair issue would not necessarily arise, for the issue would not be pivotal to the

                                   6   success of Plaintiffs’ claims. It would simply be an add-on issue that, if the facts supported it,

                                   7   could enhance damages. Because Plaintiffs do not need to raise the mandatory repair issue to

                                   8   prevail, the issue does not support jurisdiction under § 1331.

                                   9                                           III. CONCLUSION

                                  10          It is a “special and small category” of cases that only raise state-law claims but that support

                                  11   federal-question jurisdiction. Empire Healthchoice, 547 U.S. at 699. The ECF No. 3631 cases do

                                  12   not come within that category. The Court therefore GRANTS the motion to remand. Each of the
Northern District of California
 United States District Court




                                  13   ECF No. 3631 cases that is listed in Appendix A to the motion (see MDL Dkt. No. 3631-1) and

                                  14   that has not been terminated shall be remanded to California state court.

                                  15          The Court does not award fees to Plaintiffs. “Absent unusual circumstances, courts may

                                  16   award attorney’s fees under [28 U.S.C.] § 1447(c) only where the removing party lacked an

                                  17   objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.

                                  18   132, 141 (2005). A basis for removal is “not objectively unreasonable solely because . . . [it]

                                  19   lack[s] merit.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008). Here,

                                  20   although VWGoA’s arguments for removal lacked merit, they were not objectively unreasonable.

                                  21   “Cases [analyzing Grable jurisdiction] require courts to venture into a murky jurisprudence,” R.I.

                                  22   Fishermen’s Alliance, Inc. v. R.I. Dep’t of Envtl. Mgmt., 585 F.3d 42, 51 (1st Cir. 2009), which

                                  23   leaves room for creative arguments. Although it may still be possible to raise a Grable argument

                                  24   for removal that is unreasonable, VWGoA’s arguments did not reach that line.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 8, 2019

                                  27
                                                                                                     CHARLES R. BREYER
                                  28                                                                 United States District Judge
                                                                                         9
